PER CURIAM
The marriage dissolved in this proceeding was a second one for both parties. The marriage lasted for about nine years. At the time of trial the husband was 49, the wife 45. The wife had brought nothing to the marriage. The husband had assets of approximately $350,000, consisting primarily of a business which he had purchased from his father-in-law by his first marriage. The husband’s annual income was between $80,000 and $85,000. The wife’s, who had no education beyond high school, did not work during most of the marriage, but shortly before the dissolution obtained employment which produced an income of approximately $5,500 per year. The wife was not awarded any support, but the husband was ordered to pay her $103,000 in ten annual instalments. The husband contends the award to the wife was too large. We disagree.
Affirmed. No costs to either party.